Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

    MARY SLIGER,

             Plaintiff,
    v.

    LIFE INSURANCE COMPANY
    OF NORTH AMERICA,

          Defendant.
    ____________________________________)


                                            COMPLAINT

               The Plaintiff, MARY SLIGER (“SLIGER”), by and through her undersigned

    counsel, hereby sues LIFE INSURANCE COMPANY OF NORTH AMERICA

    (“LINA”), and alleges as follows:

                             JURISDICTION, VENUE AND PARTIES

    1.       This action arises under ERISA or the Employee Retirement Income Security Act

             of 1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B)

             thereof. This Court has jurisdiction under 29 USC § 1132 (f), which grants to the

             federal court original jurisdiction to determine claims under 29 USC §§ 1001 et

             seq. SLIGER brings this action to recover disability insurance benefits due to her

             under the terms of an employee welfare benefit plan, to enforce her rights under

             the plan and to clarify her rights to benefits under the terms of the plan.

    2.       SLIGER was at all times relevant a citizen of the United States of America and in

             all respects sui juris.

    3.       LINA is a corporation with its principal place of business in the Commonwealth



    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 2 of 8




             of Pennsylvania that is authorized to transact and is transacting business in the

             Southern District of Florida.

    4.       Venue is proper in this District under 29 USC 1132 (e)(2), in that the defendant,

             LINA, is authorized to and is doing business within the Southern District of

             Florida and “may be found” in the Southern District of Florida.

                                   FACTUAL ALLEGATIONS

    5.       This case arises out of the purposeful, unwarranted and unlawful denial of

             disability benefits to SLIGER by LINA.

    6.       SLIGER was at all times material an employee of or former employee of Honda

             Logistics North America, Inc.

    7.       By way of her employment at Honda Logistics North America, Inc., SLIGER was

             at all times material a plan participant under Group Disability Insurance Policy

             LK-962076 (the “Disability Policy”), which is a disability insurance policy issued

             LINA. It is pursuant to Policy LK-962076 for which SLIGER is entitled to

             benefits. LK-962076 is underwritten by LINA. A copy of the Disability Policy

             as provided by LINA to SLIGER is attached hereto as Exhibit “A”.

    8.       The Disability Policy is an employee welfare benefit plan within the meaning of

             Title 29, USC § 1002 and regulated by ERISA.

    9.       LINA is the insurer of benefits under the Disability Policy and was the Plan

             Administrator or was appointed by the Plan Administrator as the named fiduciary

             for deciding claims for benefits under the Disability Policy and for deciding any

             appeals of denied claims.

    10.      As the decision maker and payer of plan benefits, LINA administered the claim




    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 3 of 8




             with a conflict of interest and the bias this created affected the claims

             determination. As such, LINA is not entitled to a deferential standard of review.

    11.      Pursuant to the terms and conditions of the Disability Policy, SLIGER is entitled

             to disability benefits for the duration of her disability, or ager 67, so long as she

             remains disabled as required under the terms of the Disability Policy.

    12.      According to the Disability Policy,




    13.      Since approximately September 27, 2017, SLIGER has been disabled under the

             terms of the Disability Policy.

    14.      Shortly after becoming disabled, SLIGER made a claim to LINA under the

             Disability Policy for long term disability benefits and benefits were initially

             approved and paid for the period of March 26, 2018 through March 25, 2020.

    15.      By way of a denial letter dated February 13, 2020, LINA denied SLIGER’s claim

             for continued long term disability benefits beyond March 25, 2020, contending

             that SLIGER no longer remained disabled as defined by the policy.

    16.      SLIGER timely and properly appealed LINA’s initial denial letter of February 13,

             2020.

    17.      By letter dated February 18, 2021, LINA informed SLIGER that it was affirming

             its previous decision to deny her claim for long term disability benefits beyond


    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 4 of 8




             March 25, 2020 and informed SLIGER that all administrative remedies had been

             exhausted.

    18.      At all relevant times SLIGER complied with all conditions precedent and

             exhausted all administrative remedies under the Disability Policy.

    19.      At all relevant times, solely because of injury or sickness, SLIGER has been

             unable to perform the material duties of her Regular Occupation and unable to

             earn 80% or more of her Indexed Earnings from working in her Regular

             Occupation.

    20.      At all relevant times, solely due to injury or sickness, SLIGER has been unable to

             perform the material duties of any occupation for which she is, or may reasonably

             become, qualified based on education, training or experience, and unable to earn

             60% or more of her Indexed Earnings.

    21.      At all relevant times, SLIGER has been under the regular care of a doctor.

    22.      At all relevant times, SLIGER was a Covered Person under the Disability Policy.

    23.      As of March 26, 2020, SLIGER has not received benefits owed to her under the

             Disability Policy despite SLIGER’s right to these benefits.

    24.      LINA has refused to pay SLIGER’s claim for long term disability benefits beyond

             March 25, 2020.

    25.      At all relevant times, LINA was the payer of benefits.

    26.      At all relevant times, LINA was the “Insurance Company” identified throughout

             the Disability Policy.

    27.      At all relevant times, LINA was the Plan Administrator or was appointed by the

             Plan Administrator as the named fiduciary for deciding claims for benefits under




    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 5 of 8




             the Disability Policy and for deciding any appeals of denied claims.

    28.      At all relevant times, SLIGER has been and remains Disabled and entitled to

             disability benefits from LINA under the terms of the Disability Policy.

    29.      SLIGER has been forced to retain the services of the undersigned counsel in order

             to prosecute this action and is obligated to pay a reasonable attorney’s fee.

           CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
            RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
          ATTORNEYS’ FEES AND COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

    30.      SLIGER incorporates Paragraphs 1 through 29 as if fully set forth herein.

    31.      This is a claim to recover benefits, enforce rights, and clarify rights to future

             benefits under 29 U.S.C. §1132(a)(1)(B)

    32.      Pursuant to 29 U.S.C. §1132(a)(1)(B), SLIGER, as a participant under the

             Disability Policy, is entitled to sue for judicial determination and enforcement of

             benefits.

    33.      SLIGER has no other adequate remedy at law to address the injuries she has

             suffered and will continue to suffer as a result of LINA’s failure to pay her

             continued long term disability benefits.


    34.      SLIGER has exhausted all administrative remedies under the Disability Policy.

    35.      Defendant breached the Disability Policy and violated ERISA in the following

             respects:

                                 (a)    Failing to pay long term disability benefit payments

                          to SLIGER at a time when LINA knew, or should have known,

                          that SLIGER was entitled to those benefits under the terms of the




    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 6 of 8




                          Disability Policy, as SLIGER was disabled and unable to work and

                          therefore entitled to benefits.

                                  (b)     Failing to provide a prompt and reasonable

                          explanation of the basis relied upon under the terms of the

                          Disability Policy documents, in relation to the applicable facts and

                          Disability Policy provisions, for the denial of SLIGER’s claim for

                          disability benefits;

                                  (c)     After SLIGER’s claim was denied in whole or in

                          part, LINA failed to adequately describe to SLIGER any additional

                          material or information necessary for SLIGER to perfect her claim,

                          along with an explanation of why such material is or was

                          necessary.

                                  (d)     LINA failed to properly and adequately investigate

                          the merits of SLIGER’s disability claim and failed to provide a full

                          and fair review of SLIGER’s claim.

    36.      SLIGER believes and thereon alleges that LINA wrongfully terminated her claim

             for disability benefits under the Disability Policy by other acts or omissions of

             which SLIGER is presently unaware, but which may be discovered in this future

             litigation and which SLIGER will immediately make LINA aware of once said

             acts or omissions are discovered by SLIGER.

    37.      Following the termination of benefits under the Disability Policy, SLIGER

             exhausted all administrative remedies required under ERISA and SLIGER has

             performed all duties and obligations on her part to be performed under the




    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 7 of 8




             Disability Policy.

    38.      As a proximate result of the aforementioned wrongful conduct of LINA, SLIGER

             has damages for loss of disability benefits in a total sum to be shown at the time

             of trial.

    39.      As a further direct and proximate result of this improper determination regarding

             SLIGER’s claim for benefits, SLIGER, in pursuing this action, has been required

             to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), SLIGER is

             entitled to have such fees and costs paid by LINA.

    40.      The wrongful conduct of LINA has created uncertainty where none should exist;

             therefore, SLIGER is entitled to enforce her rights under the terms of the

             Disability Policy and to clarify her right to future benefits under the terms of the

             Disability Policy.

                                          REQUEST FOR RELIEF

             WHEREFORE, MARY SLIGER prays for relief against LIFE INSURANCE

    COMPANY OF NORTH AMERICA as follows:

             1.           Payment of long term disability benefits due Plaintiff;

             2.           An order declaring that Plaintiff is entitled to immediate reinstatement to

                          the Disability Policy, with all ancillary benefits to which she is entitled by

                          virtue of her disability, and that benefits are to continue to be paid under

                          the Disability Policy for so long as Plaintiff remains disabled under the

                          terms of the Disability Policy;




    [1865830/4411772/1]
Case 1:21-cv-21414-JEM Document 1 Entered on FLSD Docket 04/13/2021 Page 8 of 8




             3.           In the alternative to the relief sought in paragraphs 1 and 2, an order

                          remanding Plaintiff’s claim to the claims administrator to the extent any

                          new facts or submissions are to be considered;

             4.           Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

                          incurred in pursuing this action;

             5.           Payment of pre-judgment and post-judgment interest as allowed for under

                          ERISA; and

             6.           Such other and further relief as this Court deems just and proper.

             DATED: April 13, 2021

                                                        ATTORNEYS DELL AND SCHAEFER,
                                                        CHARTERED
                                                        Attorneys for Plaintiff
                                                        2404 Hollywood Boulevard
                                                        Hollywood, FL 33020
                                                        (954) 620-8300

                                                        S/ Alexander A. Palamara
                                                        ALEXANDER A. PALAMARA, ESQUIRE
                                                        Florida Bar No: 0037170
                                                        Email: alex@diattorney.com
                                                        GREGORY MICHAEL DELL, ESQUIRE
                                                        Florida Bar No: 299560
                                                        Email: gdell@diattorney.com




    [1865830/4411772/1]
